custody is warranted when there has been a substantial change in
                circumstances affecting the welfare of the child and the modification
                serves the child's best interest. Ellis v. Carucci, 123 Nev. 145, 150-51, 161
                P.3d 239, 242-43 (2007). A court may deny a motion to modify custody
                without holding an evidentiary hearing unless the moving party
                establishes adequate cause for a modification of custody by presenting a
                prima facie case for modification. Rooney v. Rooney, 109 Nev. 540, 542-43,
                853 P.2d 123, 124-25 (1993). "To constitute a prima facie case it must be
                shown that: (1) the facts alleged in the affidavits are relevant to the
                grounds for modification; and (2) the evidence is not merely cumulative or
                impeaching." Id. at 543, 853 P.2d at 125.
                            Having reviewed the record and the parties' briefs, we
                conclude that the district court abused its discretion when it determined
                that appellant failed to establish adequate cause to hold an evidentiary
                hearing on her motion to modify custody. On appeal, respondent asserts
                that there had not been a substantial change in circumstances and
                although the child was experiencing difficulty, a change in custody would
                not improve the situation. Appellant's district court allegations, however,
                established adequate cause for an evidentiary hearing on her motion.
                Appellant alleged that the child experienced suicidal thoughts and that he
                was admitted at Montevista Hospital as a result, and that he had been
                cutting himself. Appellant further alleged that the child considered
                running away from home, his grades had declined, he had been suspended
                from school, and he had been caught shoplifting. These events, if proven,
                could constitute a substantial change in circumstances affecting the
                welfare of the child.    See Ellis, 123 Nev. at 151, 161 P.3d at 243.
                Appellant also addressed the child's best interest. She stated that


SUPREME COURT
        OF
     NEVADA                                          2
(0) 1947A
                       respondent was the child's source of stress and that appellant could
                       provide a more stable household for the child. She also alleged that a
                       change in physical custody would help to facilitate the child's ongoing
                       medical treatment because respondent was refusing to provide the child
                       medical care. See id. at 151-52, 161 P.3d at 243. These are relevant to the
                       grounds for modification, see id., and are not merely cumulative or
                       impeaching, and thus, the district court abused its discretion when it
                       denied appellant's motion to change custody without holding an
                       evidentiary hearing.    Rooney, 109 Nev. at 542-43, 853 P.2d at 124-25.
                       Accordingly, we
                                      ORDER the judgment of the district court REVERSED AND
                       REMAND this matter to the district court for proceedings consistent with
                       this order.'



                                                                          J.



                                                                                            J.
                                                                 Pickering



                       cc: Hon. Bill Henderson, District Judge, Family Court Division
                            Robert E. Gaston, Settlement Judge
                            David L. Mann
                            Robert L. Anderson
                            Eighth District Court Clerk

                             We have determined that this appeal should be submitted for
                             1
                       decision on the fast track briefing and appellate record without oral
                       argument. See NRAP 3E(g)(1); NRAP 34(0(1).


SUPREME COURT
        OF
     NEVADA
                                                            3
(0) 1947A    (9410)9